Case 1:17-cv-23958-UU Document 107 Entered on FLSD Docket 03/11/2019 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                     Case No. 1:17-cv-23958-UU

  BEACH BLITZ CO., a Florida corporation
  d/b/a OCEAN 9 LIQUOR, and
  d/b/a as OCEAN 11 MARKET,

         Plaintiff,

  v.

  CITY OF MIAMI BEACH, FLORIDA, et al.,

        Defendants.
  ________________________________________/

                                               ORDER

         THIS CAUSE is before the Court upon Defendants’ Verified Motion for Attorneys’ Fees

  and Incorporated Memorandum of Law (the “Motion”) (D.E. 73).

         THE COURT has considered the Motion and the pertinent parts of the record, including

  but not limited to the original and supplemental briefings on the Motion, and is otherwise fully

  advised in the premises.

         This matter was referred to United States Magistrate Judge John J. O’Sullivan, who, on

  January 17, 2019, issued a Report (the “Report”) (D.E. 98) recommending that the Motion be

  granted in part and denied in part and that the Court should award Defendants 1 $132,785.85 in

  reasonable attorneys’ fees. The parties were given fourteen days to file objections to the Report.

  Defendants agreed with the Magistrate’s findings on entitlement but objected to the findings as to

  the “drastic and arbitrary reductions” in fees to be awarded. D.E. 102 (the “Defendants’


  1
    The Defendants are: Philip Levine, Jimmy Morales, Mickey Steinberg, Ricky Arriola, Michael Grieco,
  Joy Malakoff, Kristen Rosen Gonzalez, John Elizabeth Aleman, Raul J. Aguila, Aleksandr Boskner, and
  the City of Miami Beach, Florida.


                                                   1
Case 1:17-cv-23958-UU Document 107 Entered on FLSD Docket 03/11/2019 Page 2 of 4



  Objections”). Plaintiff objected to the Report’s findings on entitlement but did not object to the

  amount of fees to be awarded. D.E. 101 (the “Plaintiff’s Objections”); see LoConte v. Dugger,

  847 F.2d 145 (11th Cir. 1988), cert. denied, 488 U.S. 958 (1988) (holding that failure to timely

  file objections bars the parties from attacking factual findings on appeal). The parties timely filed

  responses to one another’s objections. D.E. 105; D.E. 106.

          Upon de novo review, the Court agrees with Magistrate Judge O’Sullivan’s Report and

  concurs in all of his findings.

          As to Plaintiff’s objection that Magistrate Judge O’Sullivan failed to consider the testimony

  presented at the preliminary injunction hearing, relying only the Complaint’s allegations to

  determine frivolity, this objection lacks merit. Instead, the Court agrees with Defendants that

  because the Complaint was dismissed for failure to state a claim, the appropriate scope of review

  is whether the Complaint alleged a prima facie case. See D.E. 106 at 2 & n.2, 11. The Court also

  agrees with Defendants that the preliminary injunction hearing testimony would not defeat the

  finding of frivolity, as the Court held that Plaintiff failed to establish a likelihood of success as to

  any claim at the preliminary injunction hearing. See id. at 2 n.2, 11. Finally, to the extent that

  Plaintiff wanted to direct Magistrate Judge O’Sullivan to specific testimony (which ultimately

  would have been a futile exercise), it could have done so in its initial briefings. Indeed, in the

  Report, Magistrate Judge O’Sullivan admonished Plaintiff for its conclusory reference to

  “supporting evidence” in support of a prima facie case. See Report at 12. This objection is

  overruled.

          As to Plaintiff’s objections that its claims were not “groundless, frivolous, unreasonable

  and without foundation,” the Court finds that these objections are either: (i) identical to arguments

  previously raised in its briefings on the Motion and are specifically and properly addressed in the



                                                     2
Case 1:17-cv-23958-UU Document 107 Entered on FLSD Docket 03/11/2019 Page 3 of 4



  Report; or (ii) newly-raised arguments not previously presented before the Magistrate and as such,

  the Court declines to address them. See Williams v. McNeil, 557 F.3d 1287, 1292 (11th Cir. 2009)

  (“[I]t would be fundamentally unfair to permit a litigant to set its case in motion before the

  magistrate, wait to see which way the wind was blowing, and—having received an unfavorable

  recommendation—shift gears before the district judge.”) (internal quotation omitted).

           As to Defendants’ objections to Magistrate Judge O’Sullivan’s fee reductions, the Court

  concludes that the Magistrate properly (1) reviewed the categories of fees stage-by-stage of the

  litigation, using his experience to sort the unredacted time entries into categories; (2) determined

  whether the fees incurred were excessive for that stage; and (3) where he answered that question

  in the affirmative, applied a percentage reduction. The Court agrees with the Magistrate’s findings

  as to overstaffing/top-heavy staffing, 2 duplication and excessive fees for relatively minor tasks.

  The Magistrate was reasonably specific, under the circumstances, as to why each particular

  percentage reduction was appropriate for each category of work. A compelling explanation of

  both the parties’ obligations and the Court’s role in awarding fees has been recited in this district

  as follows:

           It is the movant’s burden…to prove the reasonableness of his fee request. To meet
           this burden, he should exclude inefficient work product, redundant hours, and
           duplicative tasks. He also should practice good billing judgment and submit a bill
           … that only he, himself, would expect to pay. See Perkins v. Mobile Hous. Bd., 847
           F.2d 735, 738 (11th Cir. 1988). The [opposing party] bear[s] a concomitant burden
           to show with specificity how the fee request is unreasonable. See Lambert v. Fulton
           County, Ga., 151 F.Supp.2d 1364, 1369 (N.D. Ga. 2000). Notwithstanding the
           parties’ above obligations, the Court is free to conduct its own independent review.
           See Friedman v. So. Fla. Psych. Assocs., Inc., 139 F. App’x 183 (11th Cir. 2005).



  2
    It is counterintuitive to claim that this case was facially frivolous and yet also presented “complex and unusual
  issues,” Defs.’ Objs. at 13 (citing Cardiac Pacemakers, Inc. v. St. Jude Med., Inc., 2002 WL 1801647, at *6 (S.D.
  Ind. July 5, 2002)), warranting a full fee award. Indeed, the Cardiac Pacemakers case justified a “top-heavy” fee
  award under a completely different standard: as sanctions for witness and counsel misconduct under 35 U.S.C.
  § 285. 2002 WL 1801647, at *1. That case expressly rejected a claim for fees on frivolity grounds, due to “the
  complexities and uncertainties of patent law.” Id. at *2.

                                                            3
Case 1:17-cv-23958-UU Document 107 Entered on FLSD Docket 03/11/2019 Page 4 of 4



  Marleau v. Lawmen’s and Shooters’ Supply, Inc., 2009 WL 10668221, at *1 (S.D. Fla. Sept. 8,

  2009) (alterations added); see also Norman v. Housing Authority of City of Montgomery, 836 F.2d

  1292, 1303 (11th Cir. 1988) (noting that, because a court “is itself an expert on the question” of

  reasonableness, “where the time or fees claimed seem expanded…the court may make the award

  on its own experience”). These objections are overruled.

          Accordingly, it is hereby

          ORDERED AND ADJUDGED that the Report of the Magistrate Judge, D.E. 98, is

  RATIFIED, ADOPTED, and AFFIRMED. It is further

          ORDERED AND ADJUDGED that Plaintiff’s Objections, D.E. 101, are OVERRULED.

  It is further

          ORDERED AND ADJUDGED that Defendants’ Objections, D.E. 102, are OVERRULED.

  It is further

          ORDERED AND ADJUGDED that Defendants’ Verified Motion for Attorneys’ Fees,

  D.E. 73, is GRANTED IN PART AND DENIED IN PART as set forth in the Report. It is further

          ORDERED AND ADJUDGED that FINAL JUDGMENT AWARDING ATTORNEYS’

  FEES in the amount of $132,785.85 is entered in favor of Defendants and against the Plaintiff.

          DONE AND ORDERED in Chambers in Miami, Florida, this _11th___ day of March,

  2019.



                                                      _______________________________
                                                      URSULA UNGARO
                                                      UNITED STATES DISTRICT JUDGE

  cc:
  counsel of record via CM/ECF




                                                  4
